ORDER

PER CURIAM.
Appellants Higher Education Loan Authority of the State of Missouri, Raymond H. Bayer, Jr., and Christian Lee, appeal the trial court’s judgment denying their motion to compel arbitration. We have reviewed the briefs of the parties and the record on appeal, and no error of law appears. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b) (2015).